Citation Nr: 1456647	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased evaluation for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling ("knee disability").  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 2003 to October 2003 and from October 2005 to May 2007.  

This case comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this claim has been subsequently transferred to the RO in Reno, Nevada.  

In November 2014, the Veteran testified during a Board video conference hearing that was held before the undersigned Acting Veterans' Law Judge (AVLJ).  A transcript of the hearing is included in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the November 2014 Board hearing, the Veteran's representative requested that the Veteran be rescheduled for the examinations that he missed in May 2013.  The Veteran was homeless for a period of time and subsequently relocated to Las Vegas, Nevada.  Further, the representative suggested that there may be outstanding treatment at the VAMC in Las Vegas and the Loma Linda VAMC in California.  

The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded herein.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include records from the Loma Linda VAMC that are not already of record and any records that the Veteran may have at the Las Vegas VAMC.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

